 

Exhibit 10.1

 



EXECUTION VERSION



 



AMENDMENT No. 1, dated as of June 30, 2015 (this “Amendment”), to the First Lien
Credit Agreement, dated as of April 29, 2014 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among RCS Capital Corporation, a Delaware corporation (the
“Borrower”), RCAP Holdings, LLC, a Delaware limited liability company, (“RCAP
Holdings”), RCS Capital Management, LLC a Delaware limited liability company
(“RCS Management”), the Subsidiary Guarantors, the lenders and other parties
thereto from time to time party thereto and Barclays Bank PLC, as Administrative
Agent and Collateral Agent.

 

A. The Borrower has requested that the Required Lenders amend the Credit
Agreement as set forth below.

 

B. Pursuant to Section 9.08 of the Credit Agreement, the Borrower and the
Required Lenders may amend the Credit Agreement with the acknowledgement of the
Administrative Agent.

 

C. Capitalized terms used but not defined herein have the meanings assigned to
them in the Credit Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

ARTICLE I

Amendments

 

(a) The definition of Alternate Base Rate in Section 1.01 of the Credit
Agreement is hereby amended by adding the following to the end of clause (c)
appearing therein and immediately before the period: “; and if the Alternate
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement”.

 

(b) The definition of Applicable Margin (including without limitation the table
therein) in Section 1.01 of the Credit Agreement is hereby amended by changing
(w) each reference to “5.50%” in such definition to “6.50%”, (x) each reference
to “4.50%” in such definition to “5.50%”, (y) the reference to “5.25%” in such
definition to “6.25%” and (z) the reference to “4.25%” in such definition to
“5.25%”.

 

(c) Section 1.01 of the Credit Agreement is further amended by adding the
following definitions to such Section in the appropriate alphabetical order:

 

(i) “Amendment No. 1” means amendment no. 1 to this Agreement, dated as of June
30, 2015.

 



 

 

 

(ii) “Amendment No. 1 Effective Date” has the meaning assigned to such term in
Amendment No. 1.

 

(d) Section 2.11(e) of the Credit Agreement is hereby amended by replacing such
Section 2.11(e) in its entirety with the following:

 

“(e) Notwithstanding any provision to the contrary herein, in the event that, on
or prior to the second anniversary of the Amendment No. 1 Effective Date, the
Borrower (x) makes any prepayment, exchange or conversion of Term Loans in
connection with any Repricing Transaction pursuant to Section 2.12 or 2.13 or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Term Lender (other than, for the avoidance of doubt,
any new Lender that, pursuant to Section 2.21(a), is replacing a Lender that is
refusing to consent to an amendment, waiver or other modification with respect
to a Repricing Transaction), (I) in the case of clause (x), a prepayment premium
of (A) if such Repricing Transaction occurs prior to the first anniversary of
the Amendment No. 1 Effective Date, 2.00% and (B) if such Repricing Transaction
occurs on or after the first anniversary of the Amendment No. 1 Effective Date
and prior to the second anniversary of the Amendment No. 1 Effective Date,
1.00%, in each case, of the amount of the Term Loans being prepaid, exchanged or
converted and (II) in the case of clause (y), a payment equal to (A) if such
Repricing Transaction occurs prior to the first anniversary of the Amendment No.
1 Effective Date, 2.00% and (B) if such Repricing Transaction occurs on or after
the first anniversary of the Amendment No. 1 Effective Date and prior to the
second anniversary of the Amendment No. 1 Effective Date, 1.00%, in each case,
of the aggregate amount of the Term Loans outstanding immediately prior to such
amendment that are the subject of such Repricing Transaction. Such fees shall be
earned, due and payable upon the date of such prepayment, repayment or the
effectiveness of such Repricing Transaction, as the case may be.”

 

(e) Section 6.07(b) of the Credit Agreement is hereby amended by replacing, in
its entirety, the table set forth in such Section 6.07(b) with the following
table:

 

Test Period   Ratio September 30, 2014 3.25:1.00 December 31, 2014 3.00:1.00
March 31, 2015 2.75:1.00 June 30, 2015 3.25:1.00 September 30, 2015 3.25:1.00
December 31, 2015 3.00:1.00 March 31, 2016 2.50:1.00 June 30, 2016 2.25:1.00
September 30, 2016—December 31, 2016 2.00:1.00 March 31, 2017—December 31, 2018
1.00:1.00 March 31, 2019 and the last day of each Test Period thereafter

0.75:1.00

 

 



- 2 -

 

 

(f) the Credit Agreement is hereby amended by adding the following new Section
9.22:

 

“SECTION 9.22 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptance, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, upon the reasonable request of the
Borrower or the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.”

 

ARTICLE II

Representations and Warranties

 

The Loan Parties represent and warrant, as of the Amendment No. 1 Effective
Date, to the Administrative Agent and the Lenders that:

 

A. This Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity and an implied covenant of good faith and fair dealing.

 

B. The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (and in all respects
with respect to representations qualified by materiality) on and as of the date
hereof with the same effect as though made on and as of the date hereof, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties were true and correct in
all material respects (and in all respects with respect to representations
qualified by materiality) as of such earlier date).

 



- 3 -

 

 

C. No Default or Event of Default has occurred and is continuing and, upon the
effectiveness of this Amendment no Default or Event of Default has occurred and
is continuing.

 

ARTICLE III

Conditions to Effectiveness

 

This Amendment shall become effective on the date (the “Amendment No 1.
Effective Date”) on which each of the following conditions is satisfied:

 

A. The Administrative Agent (or its counsel) shall have received an executed
counterpart of this Amendment from (i) the Required Lenders and the
Administrative Agent no later than 5:00 p.m. (New York time) on June 19, 2015
(such date and time, the “Consent Deadline”), and (ii) the Loan Parties.

 

B. The Loan Parties shall have paid all fees and reasonable out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto), as well all fees owing under that certain
engagement letter relating to this Amendment.

 

C. Each Lender that delivers an executed counterpart of this Amendment to the
Administrative Agent (or its counsel) at or prior to the Consent Deadline shall
have been paid a cash fee by the Borrower in an amount equal to (x) 1.50% times
(y) the aggregate amount of Revolving Credit Commitments and Term Loans of such
Lender as of the Amendment No. 1 Effective Date.

 

D. The representations and warranties in Article II hereto shall be true and
correct as of the Amendment No. 1 Effective Date.

 

E. Amendment No. 1 to the Second Lien Credit Agreement, in the form attached
hereto as Exhibit A, shall simultaneously become effective.

 

ARTICLE IV

Miscellaneous

 

A. Credit Agreement. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Borrower or any other Loan Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. After the
Amendment No. 1 Effective Date, any reference to the Credit Agreement shall mean
the Credit Agreement as modified hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 



- 4 -

 

 

B. Acknowledgement and Reaffirmation of Borrower and Guarantors. The Borrower
and the Guarantors acknowledge and consent to all terms and conditions of this
Amendment and agree that this Amendment does not operate to reduce or discharge
the Borrower’s or the Guarantors’ obligations under any Loan Document.  Each of
the Borrower and the Guarantors hereby ratifies and confirms its obligations
under the Credit Agreement if a party thereto and the other Loan Documents to
which it is a party.

 

C. Liens Unimpaired.  After giving effect to this Amendment and the transactions
contemplated hereby, neither the modification of the Credit Agreement effected
pursuant to this Amendment nor the execution, delivery, performance or
effectiveness of this Amendment (i) impairs the validity, effectiveness or
priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or (ii) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

 

D. Successors and Assigns. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of the Lenders.

 

E. Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AMENDMENT AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

F. FATCA. Solely for purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment No. 1 Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement and any Loans made
thereunder (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

G. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and Administrative Agent.

 

H. Headings. The headings of the several sections and subsections of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment.

 



- 5 -

 

 

I. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

- 6 -

 

  



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 



  RCS CAPITAL CORPORATION                   By: Edward M. Weil, Jr.     Name:  
Edward M. Weil, Jr.     Title:     Chief Executive Officer                      
    RCAP HOLDINGS, LLC   RCS CAPITAL MANAGEMENT, LLC                          
By: Edward M. Weil, Jr.     Name:   Edward M. Weil, Jr.     Title:    
Authorized Signatory                           The Subsidiary Guarantors listed
on Exhibit A hereto:           By: Edward M. Weil, Jr.     Name:   Edward M.
Weil, Jr.     Title:     Authorized Signatory



   

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 (First Lien)]

 

 

 

 

Exhibit A

 

The Subsidiary Guarantors

 

RCS Capital Holdings, LLC

RCS Advisory Services, LLC

American National Stock Transfer, LLC

Cetera Financial Holdings, Inc.

Cetera Financial Group, Inc.

Cetera Investment Management LLC

Cetera Advisors Insurance Services LLC

Cetera Insurance Agency LLC

Cetera Advisor Networks Insurance Services, LLC

Cetera Financial Specialists Services LLC

Summit Financial Services Group, Inc.

Summit Capital Group, Inc.

SBS Financial Advisors, Inc.

Summit Financial Group, Inc.

Summit Holding Group, Inc.

SBS Insurance Agency of Florida, Inc.

SBS of California Insurance Agency, Inc.

SBSI Insurance Agency of Texas, Inc.

Braves Acquisition, LLC

J.P. Turner & Company Capital Management LLC

First Allied Holdings Inc.

FAS Holdings, Inc.

First Allied Advisory Services, Inc.

Legend Group Holdings, LLC

Legend Advisory Corporation New

Investors Capital Holdings, LLC.

ICH Securities Corporation

ICC Insurance Agency, Inc.

SK Research, LLC

VSR GROUP, LLC

CHARGERS ACQUISITION, LLC

Guaranty Brokerage Services, Inc.

Clifford Acquisition, Inc.

 

 

 

 

 

[Signature Page to Amendment No. 1 (First Lien)]

 

 

 

 

Acknowledged:

 

BARCLAYS BANK, PLC
as Administrative Agent

 

 

 



By: /s/ Alicia Borys                Name: Alicia Borys   Title:   Vice President







 



 



 

 





 

